UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7487


JASON TIMOTHY GETTYS,

                        Petitioner – Appellant,

          v.

KEITH WHITENER, Superintendent of AXCI,

                        Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:12-cv-00191-RJC)


Submitted:   January 21, 2014              Decided: January 24, 2014


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason Timothy Gettys, Appellant Pro Se. Mary Carla Hollis,
Assistant  Attorney General,  Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jason      Timothy     Gettys       seeks   to        appeal    the    district

court’s    order      denying      relief    on    his    28    U.S.C.       § 2254      (2006)

petition.      The order is not appealable unless a circuit justice

or    judge   issues       a    certificate       of   appealability.               28   U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue     absent      “a       substantial    showing          of     the    denial      of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating         that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El    v.    Cockrell,        537 U.S. 322,      336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,
529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Gettys has not made the requisite showing.                             Accordingly, we

deny Gettys’ motion for a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                                   We

dispense      with       oral     argument    because          the     facts    and       legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3